06/20/2017


                                           DA 16-0737
                                                                                       Case Number: DA 16-0737

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 153N



TERESA CLARE WOEHLER,

              Petitioner and Appellee,

         v.

PAUL EMLYN MESSER,

              Respondent and Appellant.



APPEAL FROM:           District Court of the Eleventh Judicial District,
                       In and For the County of Flathead, Cause No. DR 14-129 (D)
                       Honorable David M. Ortley, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Paul Messer, Self-Represented, Montreal, Quebec, Canada

                For Appellee:

                       Teresa Woehler, Self-Represented, West Glacier, Montana



                                                   Submitted on Briefs: May 10, 2017

                                                              Decided: June 20, 2017


Filed:

                       __________________________________________
                                         Clerk
Justice James Jeremiah Shea delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     After a four-day trial, the Eleventh Judicial District Court, Flathead County, entered

Findings of Fact, Conclusions of Law and Order on Parenting Plan, Child Support and

Contempt. Appellant Paul Messer appeals. We affirm.

¶3     In 2009, Paul and Teresa Woehler (Teresa) dissolved their marriage in the Cardiff

Court, Wales, United Kingdom (U.K.). Paul agreed to pay £450 per month in child support

for their two children. In April 2012, Paul relocated to Quebec, Canada, and stopped

paying child support. In August 2012, the Cardiff Court issued a “Provisional Order”

requiring Paul to pay £500 per month in child support.          Paul was served with the

Provisional Order, but chose to ignore it. He did not challenge the Order in the Cardiff

Court. Teresa attempted to register the Order in a Quebec Court, but it was rejected because

Quebec lacks a reciprocal agreement with the U.K.

¶4     In September 2013, the Cardiff Court issued a “Contact Order” granting Teresa

leave to relocate to Montana with the children, and setting terms for a visitation schedule

for Paul. The Order reflected Paul’s consent to Montana’s jurisdiction, stating: “Father

consents to Montana having jurisdiction as the father of the children and relating to any

and all issues concerning the children.”

                                             2
¶5       In February 2014, after relocating to West Glacier, Montana, with her children,

Teresa filed with the Flathead County Clerk of District Court a “Verified Petition to

Register Foreign Order Regarding Custody Determination” accompanied by an original

copy of the Cardiff Court’s Contact Order. Paul did not object or raise any defense to the

registration of the Contact Order.

¶6       In December 2014, Teresa filed the Verified Petition in the Flathead County District

Court, along with a “Motion for Contempt, for Attorney’s Fees and Costs, for Amendment

of Parenting Plan, for Mediation and for Order to Show Cause and Brief in Support.” At

the same time, Teresa also filed a copy of the Cardiff Court’s Provisional Order. Teresa

did not strictly comply with the procedural requirements to register a support order because

she did not file a certified copy of the Order. Paul did not object to the manner in which

the Provisional Order was filed after being served with a copy of the registration of the

Order.

¶7       On December 22, 2014, Paul voluntarily appeared before the Flathead County

District Court via a Petition for Contempt in which he requested that Teresa be held in

contempt for her alleged failure to follow the Cardiff Court’s Contact Order. Paul filed his

Answer to Teresa’s Petition on January 8, 2015.

¶8       Paul argues the District Court erred by recognizing the Provisional Order as a final

order because the District Court never registered or modified the Provisional Order. Paul

also argues the District Court erred in its calculation of child support by using incorrect

exchange rates and by including Teresa’s claimed anticipated medical costs and child care

costs. Finally, Paul argues the District Court erred in awarding Teresa fifty percent of her

                                              3
legal fees, because it did not consider the errors Teresa caused in filing unfounded motions

for contempt and incorrectly filing the Provisional Order.

¶9     We review a district court’s findings of fact in parenting plans and child support

orders to determine whether they are clearly erroneous. Healy v. Healy, 2016 MT 154,

¶ 18, 384 Mont. 31, 376 P.3d 99. A finding of fact is clearly erroneous if it is not supported

by substantial evidence, if the district court misapprehended the effect of the evidence, or

if our review of the record convinces us that the district court made a mistake. Healy, ¶ 18.

We review a district court’s conclusions of law to determine if they are correct. Healy,

¶ 18. Where legal authority exists to award attorney fees, we review a district court’s

decision to grant or deny the fees for an abuse of discretion. Wohl v. City of Missoula,

2013 MT 46, ¶ 29, 369 Mont. 108, 300 P.3d 1119.

¶10    Paul’s briefs before this Court are essentially a series of conclusory statements that

take issue with the District Court’s factual findings and legal conclusions. He makes scant

reference to any legal authority in support of his argument other than citations to case law

regarding the standard of review and for the proposition that, as a self-represented litigant,

he is entitled to extra latitude. While we afford pro se litigants a certain degree of latitude in

presenting their cases, we also have repeatedly held that it is not our responsibility to

conduct legal research on behalf of a party or to develop legal analysis that might support

a party’s position. State v. Cybulski, 2009 MT 70, ¶ 13, 349 Mont. 429, 204 P.3d 7.

Nevertheless, we have reviewed the record and the District Court’s extensive findings of

fact and conclusions of law in this matter, and find no reversible error.



                                                4
¶11    We have repeatedly held a district court sits in the best position to judge the

credibility of testimony and proffered evidence, and this Court defers to the district court’s

resolution of conflicting evidence. In re Marriage of Frick, 2011 MT 41, ¶ 23, 359 Mont.

296, 249 P.3d 67. The District Court’s child support calculations and its award of

delinquent child support due under the Provisional Order are not clearly erroneous. The

District Court concluded that Paul should pay one-half of Teresa’s reasonable attorney fees

and costs in bringing this action and defending against Paul’s multiple needless motions,

in light of Paul’s “unjustified failure to pay child support and his unjustified and

unsupported views on visitation . . . .” The District Court did not abuse its discretion in its

award of attorney fees.

¶12    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. The District Court’s interpretation and application of the

law were correct, its findings of fact are not clearly erroneous, and its ruling was not an

abuse of discretion. We affirm.


                                                   /S/ JAMES JEREMIAH SHEA


We Concur:

/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ BETH BAKER



                                              5